UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 15, 2016 Viking Therapeutics, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-37355 46-1073877 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 12340 El Camino Real, Suite 250, San Diego, California 92130 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (858) 704-4660 N/A (Former Name, or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 15, 2016, Rochelle Hanley, M.D., F.A.C.P., the Chief Medical Officer of Viking Therapeutics, Inc. (the “Company”), informed the Company that she will be retiring and therefore resigning from the Company, effective September 30, 2016. Dr. Hanley served as the Company’s Chief Medical Officer since April 2013.Her retirement and associated resignation were not due to any disagreement with the Company and are in accordance with previously defined milestones and a general timeline set out at the time she joined the Company. The Company’s additional clinical staff and consulting arrangements remain unchanged and Dr. Hanley’s retirement is not expected to have an impact on the Company’s ongoing or planned clinical trials. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Viking Therapeutics, Inc. Date: September 19, 2016 By: /s/ Brian Lian, Ph.D. Brian Lian, Ph.D. President and Chief Executive Officer (Principal Executive Officer)
